1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7   CLAUDIO MOYA, NORA MOYA, FIDEL
 8   VALLEJOS, TONY A. CHAVEZ, HERMAN
 9   MIRELES, GLORIA ASKEN, ELIZABETH
10   DIAZ, JAMES BARELA, MANUEL OTERO,
11   DEMETRIO CHAVEZ, ESTHER MARTINEZ,
12   EDDIE AYON, HERMAN CHAVEZ,
13   CHRISTOPHER HIGGINS, PATRICK BACA,
14   MELISSA J. SANCHEZ, LYDIA A. PIRO,
15   CHRIS L. MONTOYA, MICHELLE BACA,
16   SANDRA L. MONTOYA, MICHELLE GONZALES,
17   JOANN M. CHAVEZ, PHILIP BACA, DUSTIN
18   ARMSTRONG, JOSE M. TRILLO, PAUL
19   GONZALES, CLOVIS TORRES, REGINA
20   CHAVEZ, MARY MOYA, YVETTE
21   GONZALES, RICKI ARMSTRONG,
22   REUBEN CHAVEZ, JULIA GALLEGOS,
23   PETE GALLEGOS, EARL C. GLEASON,
24   and DARLA K. GLEASON,

25          Plaintiffs-Appellants,

26 v.                                                                           NO. 30,877

27   BOARD OF COUNTY COMMISSIONERS
28   OF VALENCIA COUNTY and VALENCIA
29   HEALTH COMMONS, a New Mexico
30   corporation,

31          Defendants-Appellees.

32 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
33 George P. Eichwald, District Judge
2
 1 James Lawrence Sánchez Trial Lawyer, PC
 2 James Lawrence Sánchez
 3 Belen, NM

 4 for Appellant

 5   Modrall, Sperling, Roehl, Harris & Sisk, P.A.
 6   Arthur D. Melendres
 7   Zachary L. McCormick
 8   Albuquerque, NM

 9 for Appellee Board of County Commissioners of Valencia County

10 Sanchez, Mowrer & Desiderio, P.C.
11 Robert J. Desiderio
12 Albuquerque, NM

13 for Appellee Valencia Health Commons


14                            MEMORANDUM OPINION

15 VIGIL, Judge.

16         Plaintiffs are local residents and taxpayers of Valencia County. Although

17 Defendant Board of County Commissioners of Valencia County (the Board) and

18 Defendant Valencia Health Commons (Health Commons) (collectively, Defendants)

19 argued for dismissal on more than one ground [RP 96, 109, 126, 192], the order of

20 dismissal was entered on the sole basis that Plaintiffs lack standing to bring this

21 action. [RP 227] Plaintiffs contend that they have standing as local residents and

22 property taxpayers to challenge the Board’s recent payment of $30,000 to Health

23 Commons to extend the contract to build a new hospital and emergency room in

                                             3
 1 Valencia County that previously had been authorized by Valencia County voters. [DS

 2 6-7] Plaintiffs also contend that standing should be conferred upon them by the

 3 “Great Public Importance Doctrine.” [DS 8-10]

 4        This Court’s calendar notice proposed to affirm the district court’s order of

 5 dismissal. [Ct. App. File, CN1] The Board has filed a memorandum in support of

 6 the proposed disposition. [Ct. App. File, MIS] Plaintiffs have not responded to the

 7 calendar notice, and the time for doing so has passed. For the reasons set forth in the

 8 calendar notice, we affirm the district court’s order of dismissal.

 9        IT IS SO ORDERED.


10                                                      _________________________
11                                                      MICHAEL E. VIGIL, Judge

12 WE CONCUR:



13 _________________________________
14 CYNTHIA A. FRY, Judge



15 _________________________________
16 RODERICK T. KENNEDY, Judge




                                              4